DETAILED ACTION

This office action is in response to RCE filed 5/10/2021. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0060962 A1, hereinafter “Wang”) in view of Dong (U.S. 2018/324091 A1, hereinafter “Dong”).

 	As to claims 1, 8, 15, Wang discloses a method for serving data over an information centric network ("ICN"), the method comprising: 
 	receiving a content production request from a consumer service (para. [0032]; discloses “an interest may be received at a first port or interface 102 (Face 0), for example via a wireless link from a user or a content subscriber (not shown). “); 
 	forwarding the content production request to a producer service (para. [0032]; discloses the interest packet may be forwarded on a forwarding interface to the next hop or content router); 
 	receiving published content produced by the producer service (para. [0033]; discloses “When the requested content data is received, e.g., via the next hop on the forwarding interface 102 (Face 1), the name prefix indicated in the received data may be matched with a corresponding entry in the FIB 130. “), the published content comprising content produced based on the content production request (para. [0032]-[0033]; discloses the requested content data is received in response to the interest packet received from the user or content subscriber); 
 	receiving a content retrieval request from the consumer service (para. [0027]; discloses “a newly received interest, the CCN/NDN may generate and keep a state record in a PIT.“); and
  	forwarding a copy of the stored published content to the consumer service (para.[0027]; discloses sending the request content to the original requestor).  
 	In an analogous art, Dong discloses sending, to a plurality of consumer services having a subscription to the producer service, a notification indicating that the published content from the producer service is available (para. [0043]; “that consumers can receive notifications when or at the time that specified conditions are satisfied by the updated (changed) content, without receiving all notifications.”);
 	after sending the notification, receiving a content retrieval request from the plurality of consumer services (para. [0120]; discloses “the subscriptions from different subscribers can be aggregated (e.g., 620-622) when they are being forwarded by the en-route ICN 102 routers 106 towards the only producer (e.g., for those subscriptions, such as based on content name) based on the associated notification conditions of the different subscribers (e.g., based on them overlapping by one being a subset of the other, see 614). Also, in some embodiments, the subscriptions from different subscribers can be aggregated (e.g., see 618) when they are being forwarded by the en-route ICN 102 routers 106 towards the only producer (e.g., for those subscriptions, such as based on content name) based on the associated notification conditions of the different subscribers (e.g., based on them overlapping by being a superset, having an intersect, or having another aggregation of conditions, see 618). The subscription distribution (e.g., see FIGS. 8A-F) may not be needed for the single producer scenario.”);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by sending an update notification to the consumer whenever there is change in data as per the established condition and receiving an interest request from the subscriber based on the notification as taught by Dong in order for consumers to receive notifications when or at the time that specified conditions are satisfied by the updated content with receiving all notifications. (see Dong, para. [0043])
 	However, Wang-Dong does not disclose the method wherein storing the published content in a forwarding cache of a node within an ICN, wherein the node is selected to store the published content based on at least one of a first proximity of the node to the producer service or a second proximity of the node to the consumer service;
 	In an analogous art, Jeon discloses the method wherein storing the published content in a forwarding cache of a node within an ICN (para. [0043]; discloses “ The content caching capability refers to a capability of distributing content in content caches of a service node. Accordingly, it is possible to optimize content traffic by reducing a distance between a content source and an end user. For example, content may be dynamically distributed to a plurality of caches (that is, a plurality of service nodes) along a content routing path. “), wherein the node is selected to store the published content  (para [0043]; discloses “The network node apparatus 100 selects a suitable content using content IDs of contents, which are determined according to context of a user, and discovers an optimal content location (e.g. a location of a service node where requested content is stored or cached) which may efficiently transmit content requested by the end user. At this point, the network node apparatus 100 may discover a location (a storage or a cache) at which the content is stored, in light of location and/or traffic optimization. The content routing capability refers to a capability of identifying a location of content based on name of the content, to such as content ID thereof. It is possible to fetch content using the content routing capability and to transmit the content to a service node that requests the content.”);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Dong by distributing content dynamically to a plurality of service nodes based on location or traffic optimization as taught by Jeon in order to efficiently scale routing nodes and to make traffic flow more efficient. (Jeon, para. [0011])

 	As to claim 3, Wang-Dong discloses the method of claim 1, further comprising: 
 	storing the content production request in the forwarding cache of the node (Wang, para. [0072]; discloses “The programmable content forwarding plane block 1428 may interpret user requests for content and accordingly fetch content, e.g., based on meta-data and/or content name (prefix), from the network or other content routers and may store the content, e.g., temporarily, in the storage blocks 1422. “);  
 	receiving a request notification message from consumer service (Wang, para. [0027]; discloses “a newly received interest, the CCN/NDN may generate and keep a state record in a PIT.“); and 
 	forwarding the request notification message to the producer service; wherein the content production request is forwarded to the producer service in response to a request from the producer service (Wang, para. [0032]; discloses the interest packet may be forwarded on a forwarding interface to the next hop or content router).  

 	As to claim 7, Wang-Dong-Jeon discloses the method of claim 1,wherein the published content includes an application frame number, and wherein one of the consumer service or the producer service is a microservice within an application (Wang, para. [0045]; discloses “the content requesters or subscribers (and similarly the content producer) may be expected to publish the associated application prefixes that seek data response. This may allow the prefixes to be populated in the FIB 330, so that the data responses may be routed back”).  

 	As to claim 10, Wang-Dong-Jeon discloses the system of claim 8, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: 
 	store the content production request in the forwarding cache of the node (Wang, para. [0072]; discloses “The programmable content forwarding plane block 1428 may interpret user requests for content and accordingly fetch content, e.g., based on meta-data and/or content name (prefix), from the network or other content routers and may store the content, e.g., temporarily, in the storage blocks 1422. “); 
 	 receive a request notification message from consumer service (Wang, para. [0027]; discloses “a newly received interest, the CCN/NDN may generate and keep a state record in a PIT.“); and 
 	forward the request notification message to the producer service; wherein the content production request is forwarded to the producer service in response to a request from the producer service (Wang, para. [0032]; discloses the interest packet may be forwarded on a forwarding interface to the next hop or content router). 

 	As to claim 14, Wang-Dong-Jeon discloses the system of claim 8, wherein the published content includes an application frame number Wang, para. [0052]; discloses “Based on an application type, a user or end device may assign a source object name to build an interest PDU, as described above. For example, if the application is a voice application, the source object name may be carried in the PDU. Otherwise, if the application is, for example, to download a Youtube.TM. video, then the video name (e.g., URI) may be used as a destination name. The message type flag may be set accordingly (either interest or data), and wherein one of the consumer service or the producer service is a microservice within an application (Wang, para. [0045]; discloses “the content requesters or subscribers (and similarly the content producer) may be expected to publish the associated application prefixes that seek data response. This may allow the prefixes to be populated in the FIB 330, so that the data responses may be routed back”).    

 	As to claim 17, Wang-Dong-Joen discloses the non-transitory computer readable medium of claim 15, further storing instructions to: 
 	store the content production request in the forwarding cache of the node (Wang, para. [0072]; discloses “The programmable content forwarding plane block 1428 may interpret user requests for content and accordingly fetch content, e.g., based on meta-data and/or content name (prefix), from the network or other content routers and may store the content, e.g., temporarily, in the storage blocks 1422. “);;  
 	receive a request notification message from consumer service (Wang, para. [0027]; discloses “a newly received interest, the CCN/NDN may generate and keep a state record in a PIT.“); and
 	 forward the request notification message to the producer service; wherein the content production request is forwarded to the producer service in response to a request from the producer service (Wang, para. [0032]; discloses the interest packet may be forwarded on a forwarding interface to the next hop or content router).  
.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dong in further view of Jeon in further view of Srikanteswara et al. (U.S. 2018/0145927 A1, hereinafter “Srikanteswara”).

As to claims 2, 9, 16, Wang-Dong-Jeon discloses the method of claim 1, however Wang does not explicitly disclose the method wherein further comprising forwarding an acknowledgement message from the producer service to the consumer service.  
 	In an analogous art, Srikanteswara discloses the method further comprising, ,forwarding an acknowledgement message from the producer service to the consumer service (para. [0025]; discloses “the response includes an indication that performance of the member of the computing resource is possible, in an example, the response includes a time-period in which confirmation may be received.” Further, para. [0027] discloses that ICN messages such as acknowledgements (ACK) packets are used).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Dong-Jeon by providing a confirmation of the computing resource in the controller using an acknowledgment as taught by Srikanteswara in order to reliably identify the location of content in the system.

 	As to claims 4, 11, 18, Wang-Dong-Jeon discloses the method of claim 1, however Wang does not explicitly disclose the method further comprising: receiving a content availability notice from the producer service; and forwarding the content availability notice to the consumer service.  
 	In an analogous art, Srikanteswara discloses the method further comprising: receiving a content availability notice from the producer service (para. [0055]; discloses “obtaining computing resource inventories from a set of nodes and using the computing resource inventories to respond to computing resource requests.”); and
  	 forwarding the content availability notice to the consumer service (para. [0055]; discloses “receiving a response from a member of the set of nodes to the discovery interest. “). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Dong-Jeon by sending inventories of resources to the requesting nodes as taught by Srianteswara in order to permit a more flexible matching of resource availability to request parameters than may otherwise be possible in a standard FIB table. (para. [0039])

Allowable Subject Matter
Claim 5, 6, 12,13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456